FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                            November 13, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 RONALD LEE SMITH,

       Petitioner - Appellant,

 v.                                                            No. 20-1129
                                                   (D.C. No. 1:19-CV-03535-LTB-GPG)
 JASON LENGERICH, Warden; THE                                   (D. Colo.)
 ATTORNEY GENERAL OF THE STATE
 OF COLORADO,

       Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                   _________________________________

Before PHILLIPS, MURPHY and McHUGH, Circuit Judges.
                   _________________________________

       Ronald Lee Smith seeks a certificate of appealability (COA) to appeal the district

court’s dismissal of his 28 U.S.C. § 2254 habeas application for lack of jurisdiction. We

deny a COA and dismiss this appeal.

                                       Background

       Smith is a Colorado state prisoner proceeding pro se. After an unsuccessful direct

appeal of his 1991 state court convictions, Smith filed his first § 2254 application in




       
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
2002. The district court dismissed it as time-barred. See 28 U.S.C. § 2244(d)(1). We

denied a COA and dismissed his appeal.

       This matter involves Smith’s third unauthorized second or successive § 2254

application. In 2006, he filed an application in district court, which that court transferred

to us as a motion for authorization. We denied authorization, noting that his proposed

motion raised the same claims he raised in his first § 2254 application. Then, in 2011,

Smith filed another unauthorized application in district court, which the court dismissed

for lack of jurisdiction. He filed the application at issue here in 2019, asserting claims of

entitlement to counsel and ineffective assistance of counsel.

       The district court referred the matter to a magistrate judge, who concluded it was

yet another unauthorized second or successive application and recommended that the

district court dismiss it for lack of jurisdiction. The magistrate judge’s report and

recommendation (Recommendation) advised Smith of the deadline for filing any

objections and that his failure to object could bar both de novo review by the district

court and appellate review by this court under our firm waiver rule. See Moore v. United

States, 950 F.2d 656, 659 (10th Cir.1991) (explaining that under our firm waiver rule, the

failure to timely object to a magistrate judge’s finding and recommendations waives

appellate review of both factual and legal questions as long as the litigant was advised of

the consequences of failing to object). After Smith failed to object, the district court

accepted the Recommendation and dismissed his § 2254 application. It also denied

Smith’s motions to reconsider in which he claimed he had not received the

Recommendation. The court noted that the Recommendation was sent to the address

                                              2
Smith had provided and was not returned as undeliverable, and it concluded he failed to

rebut the presumption of receipt. See Witt v. Roadway Exp., 136 F.3d 1424, 1429-30

(10th Cir. 1998) (“A rebuttable presumption of receipt does arise on evidence that a

properly addressed piece of mail is placed in the care of the postal service.”).

                                         Discussion

       1. Firm Waiver Rule

       After Smith filed his notice of appeal, we ordered him to show cause why he has

not waived his right to appellate review of the district court’s dismissal order by failing to

timely object to the Recommendation. In response, he maintains he did not receive the

Recommendation, though he acknowledges he received the referral order that was issued

and mailed to him at the same address the same day. The district court’s docket reflects

that the court served the Recommendation on Smith by mail, but we accept his assertion

that he did not receive it—it is entirely possible both that the district court mailed a copy

of the Recommendation and that he did not receive it. We thus discharge the order to

show cause and do not apply the firm waiver rule. See Wirsching v. Colorado, 360 F.3d

1191, 1197-98 (10th Cir. 2004) (recognizing that firm waiver rule is not jurisdictional

and applying interests of justice exception where pro se party claimed he had not received

magistrate judge’s order and had otherwise been an attentive litigant).

       2. Certificate of Appealability

       To appeal the district court’s order, Smith must obtain a COA. See 28 U.S.C.

§ 2253(c)(1)(B). To obtain a COA where, as here, a district court dismisses a § 2254

application on procedural grounds, the petitioner must show “that jurists of reason would

                                              3
find it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       A prisoner may not file a second or successive § 2254 petition unless he first

obtains an order from the circuit court authorizing the district court to consider the

petition. 28 U.S.C. § 2244(b)(3)(A). Absent such authorization, a district court lacks

jurisdiction to address the merits of a second or successive § 2254 petition. In re Cline,

531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

       We liberally construe Smith’s combined application for a COA and opening brief.

See Hall v. Scott, 292 F.3d 1264, 1266 (10th Cir. 2002). But he does not dispute that he

previously filed a § 2254 motion and that he did not obtain authorization from this court

to file another one. And his assertion that his underlying claims are meritorious and

deserve review does not establish that the district court’s procedural ruling—its dismissal

of his application as successive and unauthorized—is debatable.

                                        Conclusion

       Because Smith has not shown that jurists of reason would debate whether the

district court’s procedural ruling was correct, we deny a COA and dismiss this appeal.

Smith’s motion to proceed on appeal without prepayment of filing fees is granted, and

we remind him of his obligation to continue making partial payments toward his




                                              4
appellate filing fee until the entire balance is paid in full. See 28 U.S.C.

§ 1915(b)(1)-(2).


                                             Entered for the Court


                                             Michael R. Murphy
                                             Circuit Judge




                                            5